In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
 
Nos. 14‐1267, 14‐1283, 14‐1342 
UNITED STATES ex rel. PILECO, INC., 
        Plaintiff / Counterdefendant‐Appellee / Cross‐Appellant, 

                                  v. 

SLURRY SYSTEMS, INC., 
         Defendant / Counterplaintiff‐Appellant / Cross‐Appellee, 
                                
                             and 
                                
FIDELITY & DEPOSIT CO. OF MARYLAND 
                         Defendant‐Appellant / Cross‐Appellee. 
                      ____________________ 
 
SLURRY SYSTEMS, INC.,         
              Third‐Party Plaintiff‐Appellant / Cross‐Appellee, 
                                  v. 

BAUER MASCHINEN GMBH, 
           Third‐Party Defendant‐Appellee / Cross‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 09 C 7459 — Arlander Keys, Magistrate Judge. 
                      ____________________ 
2                                  Nos. 14‐1267, 14‐1283, 14‐1342 


     ARGUED OCTOBER 2, 2015 — DECIDED OCTOBER 28, 2015 
                 ____________________ 

     Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  We  begin  by  introducing  the  par‐
ties, and  their dealings out of which this case  arises. Pileco, 
the plaintiff and appellee—a wholly owned subsidiary of the 
other appellee, Bauer—sells and leases machinery for use in 
construction  projects.  One  of  the  machines  Pileco  sells  and 
leases is a trench cutter manufactured by Bauer. It is a huge 
steel machine—roughly 40 feet high and weighing 40 tons—
designed  to  cut  into  bedrock.  It  is  moved  about  by  a  crane 
manufactured  by  a  different  company.  (It  has  motorized 
wheels, but they’re just used to dig into the ground.) 
    In  2005  the  Army  Corps  of  Engineers  invited  bids  on  a 
federal  reservoir  project  in  Illinois.  One  of  the  successful 
bidders  was  Slurry  Systems,  Inc.  Slurry  (as  we’ll  call  the 
company for short) leased from Pileco one of the trench cut‐
ters  made  by  Bauer.  (For  simplicity  we’ll  usually  use 
“Pileco” to denote both the parent and the subsidiary.) 
    Slurry was a prime contractor on the Corps of Engineers’ 
project  and,  pursuant  to  the  Miller  Act,  40  U.S.C.  § 3131  et 
seq.,  which  requires  prime  contractors  on  some  government 
construction  projects  to  post  bonds  guaranteeing  both  the 
performance of the prime contractor’s contractual undertak‐
ings and the payment by the prime contractor of its subcon‐
tractors  and  material  suppliers,  had  posted  the  required 
payment bond using Fidelity & Deposit Co. of Maryland as 
surety.  The  bond  insured  against  a  failure  by  Slurry  to  pay 
subcontractors,  such  as  Pileco.  Contending  that  the  cutter 
was  defective,  Slurry refused  to pay  the  agreed  rental  price 
Nos. 14‐1267, 14‐1283, 14‐1342                                       3 


for the cutter’s use,  and Pileco sued both it  and  Fidelity for 
the  payment  shortfall.  Filed  in  the  federal  district  court  in 
Chicago, Pileco’s suit accused Slurry of breach of its contract 
for  the  lease  of  the  cutter  (and  of  miscellaneous  associated 
parts,  which  we  can  ignore  because  they  don’t  present  dis‐
tinct  issues)  in  violation  of  Illinois  common  law.  And  it  ac‐
cused Fidelity of violating the Miller Act by failing to reim‐
burse Pileco for costs imposed on it by Slurry’s reneging on 
its  obligation  to pay  Pileco the  agreed‐upon  rental price for 
the cutter. 
    The complaint based federal jurisdiction on the section of 
the  Miller  Act  that  authorizes  a  civil  suit  to  recover  money 
owing under a payment bond for a federal project. 40 U.S.C. 
§ 3133(b).  The  Miller  Act  claim  also  conferred  jurisdiction 
over  Pileco’s  state‐law  claim  against  Slurry  under  the  grant 
of supplemental jurisdiction in 28 U.S.C. § 1367, thus provid‐
ing a federal jurisdictional basis for the state law claims. The 
court  also  had  jurisdiction  to  hear  those  claims  pursuant  to 
28 U.S.C. § 1332 (diversity). 
    Slurry counterclaimed, claiming that Pileco had violated 
the lease and engaged in fraud by supplying a defective cut‐
ter. The parties agreed to a jury trial to be presided over by 
Magistrate Judge Keys. The trial took eight days and result‐
ed in a verdict that awarded Pileco $2 million on its  breach 
of  contract  claim  against  Slurry  and  $1  million  on  its  pay‐
ment‐bond  claim  against  Fidelity,  but  that  also  awarded 
Slurry  $600,000  on  its  breach  of  contract  counterclaim 
against Pileco. The verdict form had directed the jury, in the 
event that it awarded Pileco damages, to calculate the dam‐
ages to which Slurry might be entitled by a provision of the 
contract  that  granted  Slurry  an  “equitable  adjustment”—an 
4                                   Nos. 14‐1267, 14‐1283, 14‐1342 


offset  against  the  rental  price—for  periods  when  the  cutter 
had been unusable because of a defect attributable to Pileco. 
Despite  the  instruction  to  determine  the  equitable  adjust‐
ment if it awarded damages to Pileco, the jury left the space 
for the answer to that question in the verdict form blank. 
    Slurry  had  also  filed  a  third‐party  breach  of  contract 
claim  against  Bauer,  and  the  jury  awarded  $3.4  million  on 
that  claim  and  another  $1  million  on  express  and  implied 
warranty claims by Slurry against Pileco and Bauer. Award‐
ing Slurry $600,000 against Pileco for breach of contract but 
$3.4  million  against  Bauer  for  breach  of  the  leasing  agree‐
ment is perplexing because there was only one contract (the 
lease of the cutter), for which Pileco served as Bauer’s agent, 
and  Bauer’s  and  Pileco’s  interests  and  trial  strategy  were 
generally aligned. Finally and most dramatically (or absurd‐
ly), the jury awarded Slurry $20 million in punitive damages 
(and nothing in compensatory damages) on a claim by Slur‐
ry that Bauer had violated the Illinois Consumer Fraud and 
Deceptive Business Practices Act, 815 ILCS 505/2. 
     So when the dust settled, Slurry had netted $3 million in 
compensatory  damages  against  Pileco  and  Bauer  ($3.4  mil‐
lion + $1 million + $600,000 – $2 million) and $20 million in 
punitive damages. The jury had ignored the claim for equi‐
table adjustment despite Pileco’s having acknowledged that 
it  had  some  merit  and  despite  the  instruction  to  the  jury  to 
determine an adjustment amount. 
    The likeliest reason for the bollixed verdict is the jury in‐
structions,  the  preparation  of  which  the  judge  had  largely 
left to the rival lawyers. Even after the judge made some al‐
terations,  the  instructions  (including  the  verdict  form)  were 
far too long (57 pages) and technical for a jury to be expected 
Nos. 14‐1267, 14‐1283, 14‐1342                                       5 


to  understand.  The  judge  and  even  the  parties  acknowl‐
edged the defects in the instructions after they saw the jury’s 
verdict. 
    Obviously the verdict couldn’t stand. Apart from the ju‐
ry’s  having  overlooked  the  issue  of  equitable  adjustment 
even  though  it  was  stated  on  the  verdict  form,  punitive 
damages can’t lawfully be awarded when no compensatory 
damages are awarded. Illinois law allows suit only by some‐
one who “suffers actual damage as a result of a violation of” 
the Consumer Fraud Act, 815 ILCS 505/10a(a); Avery v. State 
Farm Mutual Automobile Ins. Co., 835 N.E.2d 801, 858–61 (Ill. 
2005).  The  award  of  zero  compensatory  damages  to  Slurry 
on its fraud claim implied that Slurry had incurred no harm 
from Bauer—and without proof of “actual damage” punitive 
damages  can’t  be  awarded.  Hayman  v.  Autohaus  on  Edens, 
Inc.,  734  N.E.2d  1012,  1015  (Ill.  App.  2000).  Also  there  are 
constitutional limits on the ratio of punitive to compensatory 
damages.  See  BMW  of  North  America,  Inc.  v.  Gore,  517  U.S. 
559,  580–83 (1996); Keeling v. Esurance Ins.  Co., 660 F.3d 273, 
275 (7th Cir. 2011). The ratio of $20 million to zero is not two 
to one or a hundred to one or 20 million or any other num‐
ber to one; it is undefined, like any other division by zero. 
    Judge  Keys  ordered  a  retrial,  as  authorized  by  Fed.  R. 
Civ.  P.  59(d), which empowers  a  judge  to order  a  retrial on 
his own initiative “for any reason that would justify granting 
one on a party’s motion.” Trial judges are reluctant to order 
retrials;  it’s  no  fun  trying  the  same  case  over  again.  But 
Judge  Keys  had  a  compelling  reason  to  do  so—the  botched 
verdict. Slurry contends that a new trial wasn’t necessary—
that  the  defective  verdict  could  have  been  fixed  by,  for  ex‐
ample, the judge’s granting a remittitur. It’s not clear wheth‐
6                                   Nos. 14‐1267, 14‐1283, 14‐1342 


er this is true (Slurry didn’t ask for a remittitur), but what is 
more  important  is  that  the  jury’s  confused  responses  to  the 
damages provisions in the verdict form called into doubt the 
dependability of the jury’s other findings. 
    The new trial, before a new jury, again presided over by 
Judge  Keys,  was  held  four  months  after  the  first  trial  and 
lasted nine days. This jury’s verdict was dramatically differ‐
ent from that of the jury in the  first  trial—it was  entirely in 
Pileco’s  favor  except  for  a  $357,716  equitable  adjustment  in 
favor of Slurry on Pileco’s breach of contract claim against it. 
The  net  result  was  that  Pileco  was  awarded  $2.23  million 
against  Slurry  for  breach  of  contract  and  the  same  amount 
against Fidelity for the Miller Act violation. 
    Both Slurry and Fidelity asked the judge to set aside the 
verdict, while Pileco asked him to award it prejudgment in‐
terest plus statutory costs. The judge denied these requests. 
    There  are  no  obvious  defects  in  the  second  verdict,  ren‐
dered  by  a  different  jury  that  had  been  given  much  better 
instructions.  Pileco  had  learned  from  mistakes  it  had  com‐
mitted at the first trial—the judge remarked that Pileco was 
“much better prepared and much better organized” the sec‐
ond  time  around.  The  first  verdict  had  revealed  substantial 
jury confusion, the second no jury confusion. 
     Fidelity  contends  that  Pileco’s  claim  against  it  is  invalid 
because the cutter was built and delivered to Slurry by Bau‐
er,  Pileco’s  parent;  only  Bauer,  therefore,  Fidelity  argues, 
could  sue  it  under  the  Miller  Act.  No;  the  rental  agreement 
was between Pileco, Bauer’s subsidiary, as agent, and Slurry. 
It is commonplace for an agent to arrange for the delivery of 
a good that is made, and is to be delivered, by someone else. 
Nos. 14‐1267, 14‐1283, 14‐1342                                       7 


Fidelity’s argument  is that the  Miller  Act required  Pileco to 
have “furnished labor or material in carrying out work pro‐
vided  for  in  a  contract  for  which  a  payment  bond  is  fur‐
nished under” the Act, 40 U.S.C. § 3133(b)(1), and that “fur‐
nished”  means  supplied  directly,  whereas  the  cutter  was 
shipped  (hence  directly  supplied)  to  Slurry  by  Bauer,  not 
Pileco.  But  the  word  “furnish”  hasn’t  so  limited  a  meaning 
as Fidelity suggests. It’s commonly a synonym for “provide” 
or “outfit.”  A  guest  who  says to his  host “you’ve furnished 
your  living  room  very  nicely”  doesn’t  mean  the  host 
dragged  the  furniture  into  the  room;  employees  of  a  furni‐
ture  store  or  a  moving  company  probably  did.  Similarly, 
Pileco provided the cutter to Slurry pursuant to the contract 
between those two firms, albeit Pileco was a middleman be‐
tween Bauer and Slurry. 
     Slurry  complains  that  Pileco  had  promised  in  the  rental 
agreement that the cutter would be new, in the sense of not 
having been used yet, and claims that it wasn’t new. The ev‐
idence on the cutter’s newness was mixed. Pileco maintains 
that apart from the GS500 unit, a component of the desander 
(a device used to separate solids from fluids used when drill‐
ing into the ground), the cutter had not been used previous‐
ly.  And  since  both  parties  knew  at  the  time  the  lease  was 
signed that the GS500 unit had been used previously, its not 
being new can’t affect the analysis.  
   The evidence on which Slurry relies to dispute the new‐
ness  of  the  cutter  as  a  whole  consists  of  data  generated  by 
the  cutter’s  B‐Tronic  software  (essentially  the  cutter’s  black 
box). Slurry argues that those data reveal that the cutter had 
been  used since the fall of 2004,  two  years before  the cutter 
was delivered to Slurry. But in 2004 that “use” consisted on‐
8                                   Nos. 14‐1267, 14‐1283, 14‐1342 


ly  of  rapid  start‐stop  time  entries  that  consumed  no  more 
than  seven  hours  during  which  the  cutter’s  software  (and 
not necessarily any other part of the cutter) had been in use. 
No significant further use was logged in 2005 or the first half 
of  2006.  The  jury  was  entitled  to  credit  Pileco’s  explanation 
that mere software and equipment testing did not “age” the 
cutter in any sense relevant to the cutter’s use in the Corps of 
Engineers’ project. 
    There  is  no  evidence  that  any  problems  with  the  cutter 
during  its  lease  by  Slurry  had  anything  to  do  with  the  ma‐
chine’s  age.  If  age  had  nothing  to  do  with  those  problems, 
the  violation  of  the  newness  clause  could  not  have  harmed 
Slurry—if  there  was  a  violation,  which  is  uncertain  because 
of the evidence just summarized and also because the mean‐
ing of “new” in the lease is uncertain. Does the word mean 
newly  designed,  newly  manufactured,  or  never  used?  (It 
could mean any of those things.) Obviously the machine had 
been  designed  and  manufactured  before  the  lease  was 
signed,  yet  there  is  no  evidence  that  any  of  the  problems 
with  the  machine  that  Slurry  claims  to  have  encountered 
while  working  on  the  Corps  of  Engineers  project  were  at‐
tributable  either  to  the  cutter’s  age  or  to  any  prior  use.  In 
Isaiah we read that “The grass withers, the flower fades, but 
the  word  of  our  God  will  stand  forever.”  A  40‐ton  hunk  of 
steel will not stand forever, but neither will it wither like the 
grass or fade like the flower. 
    Pileco’s  cross‐appeal  asks  for  two  things.  One  is  pre‐
judgment  interest,  at  an  annual  rate  of  5  percent,  from  the 
date  on  which  Slurry  stopped  making  payments  on  the 
lease. See Illinois Interest Act, 815 ILCS 205/2; PPM Finance, 
Inc.  v.  Norandal  USA,  Inc.,  392  F.3d  889,  895  (7th  Cir.  2004) 
Nos. 14‐1267, 14‐1283, 14‐1342                                        9 


(Illinois law). Judge Keys refused to award prejudgment in‐
terest,  on  the  ground  that  Pileco’s  damages  claim  was 
strongly contested and the exact amount to which Pileco was 
entitled was uncertain, given, for example, the equitable ad‐
justment  to  which  Slurry  was  entitled.  But  the  jury  awarded 
Slurry an equitable adjustment, which the judge had only to 
subtract from the damages that the jury had awarded Pileco 
in order to determine the dollar amount to use as a basis for 
calculating the prejudgment interest. The fact that Slurry had 
colorable defenses that the jury was entitled to and did reject 
was  irrelevant;  Pileco  was  entitled  to  prejudgment  interest 
calculated  on  the  basis  of  the  jury  award  with  a  deduction 
only for the equitable adjustment. Jones v. Hryn Development, 
Inc., 778 N.E.2d 245, 249–50 (Ill. App. 2002); La Grange Metal 
Products  v.  Pettibone  Mulliken  Corp.,  436  N.E.2d  645,  652  (Ill. 
App. 1982); Ash v. Georgia‐Pacific Corp., 957 F.2d 432, 439 (7th 
Cir. 1992) (Illinois law). 
    Pileco asked the judge to award it certain litigation costs, 
such  as  filing  fees,  stenographic  fees,  and  printing  and  wit‐
ness  fees,  all  being  fees  to  which  the  prevailing  party  in  a 
federal civil case is presumptively entitled by Fed. R. Civ. P. 
54(d)(1)  and  28  U.S.C.  § 1920.  The  judge  refused  on  three 
grounds. The first was that an analysis of the reimbursement 
request “would eliminate many of the costs Pileco requests,” 
because  many  of  the  items  were  not  recoverable  under  the 
statute or not necessary for the litigation. Maybe so, but such 
an  analysis  would  have  to  be  conducted,  which  the  judge 
didn’t do. 
   His second  reason is  that had the first jury done a  more 
careful job in filling out the verdict form he would have ren‐
dered judgment in favor of Slurry and then Pileco would not 
10                                   Nos. 14‐1267, 14‐1283, 14‐1342 


have  been  entitled  to  costs.  It’s  true  that  the  closeness  of  a 
case  can  be  a  reason  for  denying  an  award  of  costs  to  the 
prevailing  party in  cases  in  which  the  losing  party  is  indi‐
gent,  but  only  when  deciding  whether  the  indigent  party 
should be held liable for his opponent’s costs. Rivera v. City 
of Chicago, 469 F.3d 631, 635 (7th Cir. 2006); Mother & Father v. 
Cassidy,  338  F.3d  704,  708  (7th  Cir.  2003)  (“We  have  recog‐
nized only two situations in which the denial of costs might 
be  warranted:  the  first  involves  misconduct  of  the  party 
seeking  costs, and the second  involves a  pragmatic exercise 
of discretion to deny or reduce a costs order if the losing par‐
ty is indigent”). Moreover, the second verdict, the verdict in 
favor of Pileco, was far more credible than the first. The first 
jury  had  not  just  made  a  scrivener’s  error;  it  had  been  seri‐
ously  confused.  The  second  jury  had  not  been  confused  at 
all,  so  far  as  one  can  judge,  and  the  outcome  of  the  second 
case wasn’t close at all. 
    And third the judge said that Slurry (and two of its prin‐
cipals) were in “financial straits … partially because of their 
dealings with Pileco.” The implication is that Pileco was re‐
sponsible for Slurry’s losses on the project. That implication 
is contrary to the jury’s verdict, according to which most of 
the losses were sustained by Pileco. 
   The  judgment  of  the  district  court  is  affirmed,  except 
with respect to the denial of prejudgment interest and costs. 
Regarding them the judge’s rulings are reversed and the case 
remanded. 
          AFFIRMED IN PART, REVERSED AND REMANDED IN PART